ALLOWANCE
Claims 46-65 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/890,633 filed on 06/02/2020, which claims benefit as a CON of Application Number 16/383,113 filed on 04/12/2019, which claims benefit as a CON of Application Number 12/950,857 filed 11/19/2010. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 was filed before the mailing date of the Notice of Allowance. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Argument 1, Applicant argues that the combination of Stallings and Nelson do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, applicant's argument has been fully considered but is moot because the newly amended claims has placed independent claim 46 and its dependent claims 47-54, independent claim 55 and its dependent claims 56-63, and independent claim 64 and its dependent claim 65, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Stallings et al. (US 2010/0156812 A1) and Nelson (US 2014/0032636 A1), do not expressly teach or render obvious the invention as recited in independent claims 45, 55, and 64.
The prior art of record teaches a method comprising: 
generating media content for display at a first device [Nelson: Fig. 6, (80), Para. 43, streaming media data to a first device];
while generating for display the media content at the first device, in response to a first selection of a second device via a user interface of the first device while displaying the media content at the first device, in response to a first selection of a second device via a user interface of the first device [Stallings: Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device); Nelson: Fig. 6, (80), Para. 43, while content is displayed, receive input to select a second device]: 
causing the second device to display the media content [Stallings: Fig. 8, (880), Para. 69, send and display content on selected second device]; and 
while the second device displays the media content [Stallings: Fig. 6, (610), Para. 51, displaying contact card], in response to a second selection of a third device via the user interface of the first device [Stallings: Fig. 8, (850), Para. 64, user making gesture in a direction of another user (i.e. direction of user device)];
transferring playback control for playing the media content on the second device to the third device [Stallings: Fig. 8, (880), Para. 69, send and display content on selected third device; Nelson: Fig. 6, Paras. 43-44, streaming the media content to a third device and the third device has control of the media content]. 

However, the prior art of record does not teach transferring playback control for playing the media content on the second device to the third device, such that the third device is controlling playback on the second device while the second device continues to play the media content. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of transferring playback control for playing the media content on the second device to the third device, such that the third device is controlling playback on the second device while the second device continues to play the media content, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179